Citation Nr: 1331070	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The veteran had active service from May 1972 to May 1996, when he retired with 24 years of active service.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board denied the claim in June 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a Memorandum Decision which set aside the Board's 2011 decision and remanded the claim for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has directed that VA seek further clarification from the VA examiner who conducted a June 2009 psychiatric examination as to the appropriate diagnosis(es), or, in the alternative, provide the Veteran with an adequate examination.  Given that it has been more than four years since the prior psychiatric examination was conducted, the Veteran should be afforded complete examination by an examiner who has not previously examined him.  

The Board also notes that the Veteran may be a participant in the VA health care system.  Thus, while on Remand, the Veteran's updated VA treatment records should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all VA and non-VA healthcare providers that have treated him for a psychiatric disorder since 1996.  After securing the necessary medical release those records should be obtained and associated with the claims file.  Any negative development should be included in the record as well.    

2.  After the above development is conducted, the Veteran should be afforded a VA psychiatric examination.  The examiner should review the Veteran's lengthy service treatment records and post-service VA treatment, including any VA electronic records.  Any necessary testing or diagnostic examinations should be conducted.  The examiner should address the following:

a. Assign a diagnosis for EACH current psychiatric disorder or any disorder that has existed since the claim was initiated in January 2009.

b. For each diagnosis the Veteran manifested from January 2009 to the present, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset during the Veteran's service, or was/is etiologically related to (caused by or resulted from) the Veteran's service or experiences related thereto.  The examiner should discuss the relevance, if any, of in-service mental health treatment that the Veteran received in 1975.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his statements must be considered in formulating the requested opinion.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

